Citation Nr: 1104523	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  00-12 736	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right arm and hand neuropathy.  

2.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for neuropathy of the legs and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

This appeal arises from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied entitlement to compensation for 
neuropathy of the feet under 38 U.S.C.A. § 1151.  This appeal 
also arises from a February 2003 RO rating decision that denied a 
claim of entitlement to compensation for a right hand condition 
under 38 U.S.C.A. § 1151.  

In September 2004, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 
1967 to March 1971.  

2.	In February 2006, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, in Cleveland, Ohio, 
that the Veteran died in November 2005.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  



ORDER

The appeal is dismissed.



		
	                                                     STEVEN D. 
REISS 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


